DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9, 22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hwan (KR 20120032713 A, provided herein, see English translation previously provided).
For claim 1, Hwan discloses a self-watering planter (abstract and figs.), comprising: 
an outer shell (30) defined by a bottom surface (50, 52), a body section (fig. 4) and a top opening providing access to an interior (fig. 4); 
an inner shell (20) defined by a bottom surface (56), a body section (fig. 4) and a top opening providing access to an interior (fig. 4), the inner shell being sized to be smaller than the interior of the outer shell (see fig. 4, note the claim does not require the inner shell inserted into the outer shell or separate non-integral elements); 
the inner shell further comprising a water delivery device (see annotated fig. below) having a valve element (84) therein; 
wherein the inner shell is disposed within the interior of the outer shell such that a hollow area is formed between an outer surface of the inner shell and an inner surface of the outer shell to retain water (40, translation page 2); 
wherein an opening is formed through a rim of the planter to provide access to the hollow area for water to be received (72, translation page 2); 
wherein the inner shell further includes one or more pedestals extending downwardly from the bottom surface of the inner shell (see fig. 5 around element 58), the pedestals engaging the bottom surface of the outer shell to space the inner shell from the outer shell to create the hollow area for water (see fig. 5 engaging 52 and engaging 50 via 52); and 
wherein the water delivery device is formed unitary with the inner shell (figs. 4-5) and extends downwardly from the bottom surface of the inner shell (see annotated fig. below) and is defined by an open upper end at the bottom surface of the inner shell and a substantially closed lower end (see annotated fig. below) that further includes a valve opening (at 54 where valve 84 is) into which the valve element is disposed (see fig. 5); and wherein the valve element is located below the bottom surface of the inner shell (see fig. 5, valve 84 is below 56).

    PNG
    media_image1.png
    432
    659
    media_image1.png
    Greyscale


For claim 4, Hwan further teaches wherein the water delivery device has a length that is shorter than a length of the pedestals such that a lower end of the water delivery device is spaced above the bottom surface of the outer shell when the inner shell is disposed within the interior of the outer shell (see fig. 5).
For claim 9, Hwan further discloses wherein the rim is defined by an outwardly extending flange (60, fig. 4) disposed around the upper end of the inner shell and the opening that provides access to the hollow area is formed in the flange (see fig. 4).
For claim 22, Hwan further discloses wherein the inner shell is sealed to the outer shell (the pot is integral thus the elements are seal together in some manner which makes it stay together and prevent them from coming apart as per the definition of “seal”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, 10, 12, 14, 15, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwan in view of Lai (US 6505440, previously cited).
For claim 5, Hwan is silent about an overflow element partially defined by a portion of the outer shell.
Lai teaches a self watering planter (abstract and figs) including an inner shell (20) and an outer shell (10) and an overflow element partially defined by a portion of the outer shell (11, Col. 3, lines 11-19).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the self-watering planter of Hwan include an overflow element at least partially defined by the outer shell, as taught by Lai, in order to drain excess water efficiently from the planter in case of a valve malfunction.
For claim 6, modified Hwan further teaches wherein the overflow element further comprises a wall member (11, 21 of Lai) extending upwardly from a bottom surface of the outer shell (see fig. 3 of Lai) and a stopper element (30) extending inwardly from an outer circumference of the wall member to define a positioning shoulder (top of screw 30 which extends inwardly of the walls 11 defines a positioning shoulder), wherein the stopper element has an opening therethrough (hollow opening 31).
For claim 7, modified Hwan further teaches wherein the inner shell includes a bottom opening in the bottom surface of the inner shell (see fig. 3), and the opening in the stopper element provide egress for water from the interior of the inner shell externally from the planter (Col. 3, lines 11-19 of Lai).
Modified Hwan is silent about wherein the stopper element is disposed within the bottom opening.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the self-watering planter of modified Hwan include the stopper within the bottom opening of the inner shell, to save space and allow for a more compact design of the planter and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
For claim 8, modified Hwan further teaches an upwardly extending mount disposed about the opening formed through the bottom surface of the inner shell (21, see figs. 3, 3A of Lai).
For claim 10, Hwan is silent about wherein the flange includes a downwardly extending mount element, the mount element engaging a mounting edge formed on an inside surface of the outer shell.
Lai teaches a self watering planter (abstract and figs). including an inner shell (20) and an outer shell (10); wherein the inner shell comprises a flange (23) including a downwardly extending mount element (24) engaging a mounting edge form on the outer shell (engaging 14, fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the self-watering planter of Hwan including a mount element and mounting edge, as taught by Lai, to allow for a two part construction of the device so that it is easier to clean and maintain, the mounting element and edge will allow for a firm grip of the two shells while in use.
Modified Hwan does not specifically teach a mounting edge formed on an inside surface of the outer shell, however Lai (fig. 3) teaches well known mounting edges formed on the inner surface of a shell (see fig. 3 where 42 attaches to the inner shell). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the self-watering planter of modified Hwan having the mounting edge on the inner surface of the outer shell, in order to allow for quick and easy mounting and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
For claim 12, Hwan teaches a self-watering planter (abstract and figs.), comprising: 
an outer shell (30) defined by a bottom surface (50, 52), a body section (fig. 4) and a top opening providing access to an interior (fig. 4); 
an inner shell (20) defined by a bottom surface (56), a body section (fig. 4) and a top opening providing access to an interior (fig. 4), the inner shell being sized to be smaller than the interior of the outer shell (see fig. 4); 
the inner shell further comprising a water delivery device (see annotated fig. above) having a valve element (84) therein; 
wherein the inner shell is disposed within the interior of the outer shell such that a hollow area is formed between an outer surface of the inner shell and an inner surface of the outer shell to retain water (40, translation page 2); 
wherein an opening is formed through a rim of the planter to provide access to the hollow area for water to be received (72, translation page 2); 
wherein the inner shell further includes one or more pedestals extending downwardly from the bottom surface of the inner shell (see fig. 5 around element 58), the pedestals engaging the bottom surface of the outer shell to space the inner shell from the outer shell to create the hollow area for water (see fig. 5 engaging 52 and engaging 50 via 52); and 
wherein the water delivery device extends downwardly from the bottom surface of the inner shell (see annotated fig. above) and is defined by an open upper end at the bottom surface of the inner shell and a substantially closed lower end (see annotated fig. above) that further includes a valve opening (at 54 where valve 84 is) into which the valve element is disposed (see fig. 5).
Hwan is silent about the bottom surface of the outer shell partially defining an overflow element; wherein the overflow element comprises a wall member extending upwardly from a bottom surface of the outer shell and a stopper element extending inwardly from an outer circumference of the wall member to define a positioning shoulder, wherein the stopper element has an opening therethrough; and wherein the overflow element allows egress of water from the interior of the inner shell out of the planter.
Lai teaches a self watering planter (abstract and figs) including an inner shell (20) and an outer shell (10) and an overflow element partially defined by a portion of the outer shell (11, Col. 3, lines 11-19), a wall member (11, 21 of Lai) extending upwardly from a bottom surface of the outer shell (see fig. 3 of Lai) and a stopper element (30) extending inwardly from an outer circumference of the wall member to define a positioning shoulder (top of screw 30 which extends inwardly of the walls 11 defines a positioning shoulder), wherein the stopper element has an opening therethrough (hollow opening 31) and wherein the overflow element allows egress of water from the interior of the inner shell out of the planter. (Col. 3, lines 11-19 of Lai).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the self-watering planter of Hwan include an overflow element at least partially defined by the outer shell, as taught by Lai, in order to drain excess water efficiently from the planter in case of a valve malfunction.
For claim 14 modified Hwan further teaches wherein the water delivery device has a predefined length such that a lower end of the water delivery device is spaced above the bottom surface of the outer shell when the inner shell is disposed within the interior of the outer shell (see fig. 5 of Hwan).
For claim 15, modified Hwan further teaches wherein the rim is defined by an outwardly extending flange (60) disposed around an upper end of the inner shell and the opening that provides access to the hollow area is formed in the flange (see fig. 4 of Hwan).
For claim 16, modified Hwan teaches wherein the inner shell comprises a flange (23 of Lai) including a downwardly extending mount element (24 of Lai) engaging a mounting edge form on the outer shell (engaging 14, fig. 3 of Lai).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the self-watering planter of modified Hwan including a mount element and mounting edge, as further taught by Lai, to allow for a two part construction of the device so that it is easier to clean and maintain, the mounting element and edge will allow for a firm grip of the two shells while in use.
Modified Hwan does not specifically teach a mounting edge formed on an inside surface of the outer shell, however Lai (fig. 3) teaches well known mounting edges formed on the inner surface of a shell (see fig. 3 where 42 attaches to the inner shell). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the self-watering planter of modified Hwan having the mounting edge on the inner surface of the outer shell, in order to allow for quick and easy mounting and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
For claim 19, modified Hwan further teaches wherein the inner shell includes a bottom opening in the bottom surface of the inner shell (see fig. 3 of Lai) and an upwardly extending mount disposed about the opening formed through the bottom surface of the inner shell (21, fig. 3 and 3A), and the opening in the stopper element provide egress for water from the interior of the inner shell externally from the planter (Col. 3, lines 11-19 of Lai).
Modified Hwan is silent about wherein the stopper element is disposed within the bottom opening.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the self-watering planter of modified Hwan include the stopper within the bottom opening of the inner shell, to save space and allow for a more compact design of the planter and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hwan in view of Wright (US 2005/0252080, previously cited).
For claim 11, Hwan is silent about water retaining material disposed in the hollow area.
Wright teaches a self watering planter (abstract and figs.) including an inner shell (710) and an outer shell (736) having a water retaining material disposed in the hollow area (730).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the planter of Hwan include a water retaining material as taught by Wright, in order to slow the flow of water, reduce evaporation or prevent sloshing in the tank.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hwan as modified by Lai, as applied to claim 12 above, in further view of Wright (US 2005/0252080, previously cited).
For claim 17, modified Hwan is silent about water retaining material disposed in the hollow area.
Wright teaches a self watering planter (abstract and figs.) including an inner shell (710) and an outer shell (736) having a water retaining material disposed in the hollow area (730).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the planter of modified Hwan include a water retaining material as taught by Wright, in order to slow the flow of water, reduce evaporation or prevent sloshing in the tank.

Claims 21  and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hwan as modified by Lai, as applied to claim 1 above, in further view of Longacre (US 2885825, previously cited).
For claim 21, Hwan further teaches wherein the valve element is located above the bottom surface of the outer shell (at least portion 84 of the valve is located above 50, 52).
Hwan is silent about the entire valve being located above the bottom surface of the outer shell.
Longacre teaches a self watering planter (see figs.) including an inner shell (14) and an outer shell (20) and a valve element (44, see fig. 3) wherein the valve element is located above the bottom surface of the outer shell (see fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the valve element of Hwan such that it is completely above the bottom of the outer shell, as taught by Longacre, to protect the valve from damage and exposure to exterior elements.
For claim 23, Hwan is silent about wherein the inner shell is assembled to the outer shell.
Longacre teaches a self watering planter (see figs.) including an inner shell (14) and an outer shell (20), wherein the inner shell is assembled to the outer shell (see Col. 4, line 40, inner pot is removal, the structure is assembled when the two shells are together as per fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the inner and out shell of Hwan assembled, as taught by Longacre, in order to allow for easy cleaning and replacement of elements.

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. 
Applicant argued that (for claims 1 and 12), the claims require “wherein the inner shell further includes one or more pedestals extending downwardly from the bottom surface of the inner shell, the pedestals engaging the bottom surface of the outer shell to space the inner shell from the outer shell to create the hollow area for water." The office action references "fig.5 around element 58" to illustrate the pedestals of Hwan. (Non- Final Office Action of June 30, 2022, pg. 3). Hwan states that element 58 is a "soil loading section." (Reference-signs-list). Figure 5 of Hwan illustrates the soil loading section 58 spaced apart from the bottom surface 50 of the outer shell, not "engaging the bottom surface of the outer shell" as claimed.”
This is not found persuasive because Hwan teaches the limitations as claimed. As noted in the rejection outline above the bottom surface of Hwan is considered to be elements 50 and/or 52. The pedestals are the part of inner shell 20 near element 58 (as annotated above). These in fact do engage the bottom surface 52. See annotated fig. below, the bottom of what is considered the pedestal is engaging element 52. 

    PNG
    media_image2.png
    299
    387
    media_image2.png
    Greyscale

Additionally the portion of the bottom 50 is engaged with these pedestals via 52. The term engaged is define by Cambridge dictionary as “to fit one part of a machine into another so they move together” which is the case of the pedestals of Hwan fitting into the outer shell of Hwan. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619